Case 1:19-cv-04890-TWP-DLP Document 176 Filed 08/13/21 Page 1 of 2 PageID #: 1833




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  MIRACLE HURSTON,                     )
                                       )
                        Plaintiff,     )
                                       )
                     v.                )                    Case No. 1:19-cv-04890-TWP-DLP
                                       )
  INDIANA GAMING COMPANY LLC d/b/a     )
  HOLLYWOOD CASINO LAWRENCEBURG,       )
  DOES I THROUGH X INCLUSIVE, ROE      )
  BUSINESS ENTITIES I THROUGH X        )
  INCLUSIVE, and PENN NATIONAL GAMING, )
  INC. d/b/a HOLLYWOOD CASINO,         )
                                       )
                        Defendants.    )

            ORDER DENYING MOTION FOR LEAVE TO AMEND COMPLAINT

          This matter is before the Court on a Motion for Leave to Amend Complaint, (Dkt. 131),

  filed by pro se Plaintiff Miracle Hurston ("Mr. Hurston"). On December 11, 2019, Mr. Hurston

  initiated this action by filing a Complaint, (Dkt. 1), which he promptly amended as a matter of

  right on January 21, 2020. (Dkt. 5.) Thereafter, Mr. Hurston requested and was granted leave to

  file several amended complaints. On June 11, 2021 he filed the operative Fifth Amended

  Complaint. (Dkt. 128.) In the present Motion, Mr. Hurston seeks leave to file a sixth amended

  complaint in order to properly "name defendants Indiana Gaming Company LLC dba Hollywood

  Casino Lawrenceburg, and drop Penn National Gaming INC. [sic] as addressed in the docket [127]

  ruling" and "the [sixth] amended complaint will include only the current remaining claims of USC

  42 1981 discrimination, intentional infliction of emotional distress, and breach of contract." (Dkt.

  131.)

          Courts are instructed to deny leave to amend for such reasons as “undue delay, bad faith or

  dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments
Case 1:19-cv-04890-TWP-DLP Document 176 Filed 08/13/21 Page 2 of 2 PageID #: 1834




  previously allowed undue prejudice to the opposing party by virtue of allowance of the

  amendment, and futility of [the] amendment.” Airborne Beepers & Video, Inc. v. A T & T Mobility

  LLC, 499 F.3d 663, 666 (7th Cir. 2007); Hukic v. Aurora Loan Services, 588 F.3d 420, 432 (7th

  Cir.2009) (internal citation omitted).

         The Court has previously allowed Mr. Hurston leave to cure deficiencies in his complaints

  by amendments. (See Dkts. 113, 127.) The dispositive motions deadline of July 12, 2021 has

  expired and permitting Mr. Hurston to again amend the complaint would delay these proceedings

  and prejudice the defendants—discovery has been completed, the defendants have filed a Motion

  for Summary Judgment, (Dkt. 139), and Mr. Hurston has filed a Cross Motion for Summary

  Judgment (Dkt. 145). The time for amending the complaint is over. See Johnson v. Cypress Hill,

  641 F.3d 867, 873 (7th Cir. 2011) (finding that the prejudice that would result from amendment

  “well after the close of discovery and on the eve of summary judgment proceedings”).

         Accordingly, the Motion for Leave to Amend Complaint, Dkt. [131], is DENIED.

         SO ORDERED.

         Date: 8/13/2021




  DISTRIBUTION:

  Miracle Hurston
  1812 Grand Avenue
  Middletown, Ohio 45044

  Catherine A. Breitweiser-Hurst
  JOHNSON & BELL, P.C.
  breitweiserhurstc@jbltd.com

  Edward W. Hearn
  JOHNSON & BELL, LTD. (Crown Point)
  hearne@jbltd.com

                                                 2
